Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to application filed on 12/21/2021 in which claims 1-19 are presented for examination.
					(3) Status of Claims
2.	Claims 1-19 are pending, of which claims 1 and 11 are in independent form. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 9-16 rejected under 35 U.S.C 103 as being unpatentable over Pedalty(US PG Pub 2020/0352462) published on November 12, 2020 in view of Brennan et al. (US PG Pub 2021/0128003) published on May06, 2021.

	As per claim 1,  Pedalty teaches An external defibrillator comprising: 
a detection circuit configured to detect electrical signals indicative of an electrical activity of the heart of an individual (Para[104][0110] fig 8 displays Cardiac electrogram data such as waveform of heart rate, as taught by Pedalty); 
a display screen configured to display a graphical user interface (GUI) comprising graphical elements corresponding to the electrical signals (fig 8 fig 10A e.g. 802, 804, 806, as taught by Pedalty); 
a processor (Para[0033] discloses processor, as taught by Pedalty); and memory (Para[0045] discloses memory, as taught by Pedalty); storing instructions that, when executed by the processor, 
Pedalty deos not explicitly teach an input device configured to detect a selection signal indicative of a display format selection; 
cause the processor to perform operations comprising: causing the display screen to display, based on the display format selection, the graphical elements in predetermined positions within the GUI.
	On the other hand, Brennan teaches an input device configured to detect a selection signal indicative of a display format selection(Fig 7-9 Para[0069] e.g. 706, 708, 710 corresponds to different format of the data and changes based on selection, as taught by Brennan); 
cause the processor to perform operations comprising: causing the display screen to display, based on the display format selection, the graphical elements in predetermined positions within the GUI(Fig 7-9 Para[0069] e.g. 706, 708, 710 corresponds to different format of the data and changes the displayed data based on selection, as taught by Brennan).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pedalty invention with the teaching of Brennan because doing so would result in increased efficiency by allowing the easily changing the view of the data as needed.

	As per claim 11, Pedalty teaches A medical device comprising: 
a display screen configured to: display a graphical user interface (GUI) (Para[104][0110] fig 8 displays Cardiac electrogram data such as waveform of heart rate, as taught by Pedalty); 
a processor(Para[0033] discloses processor, as taught by Pedalty); and memory storing instructions that (Para[0045] discloses memory, as taught by Pedalty), when executed by the processor, cause the processor to perform operations comprising: 
	Pedalty deos not explicitly teach determining a selected arrangement to display graphical elements depicting electrical signals indicative of an electrical activity of a heart; and causing the display screen to display the graphical elements in the selected arrangement within the GUI.
	On the other hand, Brennan teaches determining a selected arrangement to display graphical elements depicting electrical signals indicative of an electrical activity of a heart(Fig 7-9 Para[0069] e.g. 706, 708, 710 corresponds to different format of the heart rate data and changes based on selection, as taught by Brennan); and causing the display screen to display the graphical elements in the selected arrangement within the GUI(Fig 7-9 Para[0069] e.g. 706, 708, 710 corresponds to different format of the data and changes the displayed data based on selection, as taught by Brennan).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pedalty invention with the teaching of Brennan because doing so would result in increased efficiency by allowing the easily changing the view of the data as needed.

	As per claim 2, the combination of Pedalty and Brennan teaches wherein the input device comprises a gyroscope, an accelerometer, a button (Para[0069] discloses a button, as taught by Brennan), a touch sensor, or a microphone configured to detect the selection signal.

	As per claim 9, the combination of Pedalty and Brennan teaches wherein the predetermined positions comprise a standard electrocardiogram (ECG) format(Para[0070][0104], as taught by Pedalty) or a Cabrera ECG format.

	As per claim 10, the combination of Pedalty and Brennan teaches wherein the predetermined positions comprise a non-anatomical orientation of the twelve waveforms or an anatomical orientation of the twelve waveforms(Para[0104, as taught by Pedalty).

	As per claim 12, the combination of Pedalty and Brennan teaches wherein the display screen comprises a touch sensor configured to detect a touch(Para[0069] discloses toggle button and it is obvious to one with ordinary skill in the art that toggle button includes touching a button, as taught by Brennan), and wherein determining the selected arrangement is based on the touch(Para[0069] discloses toggle button and it is obvious to one with ordinary skill in the art that toggle button includes touch sensor, as taught by Brennan).

	As per claim 13, the combination of Pedalty and Brennan teaches wherein the medical device is an external defibrillator(Para[0039], as taught by Brennan).
	As per claim 14, the combination of Pedalty and Brennan teaches further comprising: a transceiver configured to receive, from an external defibrillator, a signal indicative of the electrical signals(Para[0047], as taught by Brennan).

	As per claim 15, the combination of Pedalty and Brennan teaches an input device configured to receive an input signal, wherein determining the selected arrangement is based on the input signal(fig 7-9, as taught by Brennan).

	As per claim 16, the combination of Pedalty and Brennan teaches wherein the operations further comprise: causing the display screen to display the graphical elements in a default arrangement, the default arrangement being different than the selected arrangement(fig 7-9Para[0069-0071], as taught by Brennan), wherein causing the display screen to display the graphical elements in the selected arrangement comprises causing the display screen to rearrange the graphical elements from the default arrangement to the selected arrangement(Fig 7-9 Para[0069] displays data arrangement and changes the displayed data based on selection, as taught by Brennan).

4.	Claims 3-4, 8 and 17-19 rejected under 35 U.S.C 103 as being unpatentable over Pedalty(US PG Pub 2020/0352462) published on November 12, 2020 in view of Brennan et al. (US PG Pub 2021/0128003) published on May06, 2021 in further view of Engman et al. (US PG Pub 2019/0329053) published on October 31, 2019.

	As per claim 3, the combination of Pedalty and Brennan teaches the button is configured to detect the selection signal as a physical touch, the touch sensor is configured to detect a touch moving against a surface of the display screen(Para[0069], as taught by Brennan), or the microphone is configured to detect a sound.
	the combination of Pedalty and Brennan does not teach wherein the gyroscope or accelerometer is configured to detect the selection signal as a physical rotation of the input device,
	On the other hand, Engman teaches wherein the gyroscope or accelerometer is configured to detect the selection signal as a physical rotation of the input device(Para[0039][0031] defibrillator to rotate either clockwise about angle A1 or counterclockwise about angle A2, as taught by Engman),
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pedalty and Brennan invention with the teaching of Engman because doing so would result in increased efficiency by accurately position the device.

	As per claim 4 and 18, the combination of Pedalty, Brennan and Engman teaches wherein the physical rotation of the input device is greater than 0 degrees and less than or equal to 90 degrees(Para[0031] fig 2a-b, as taught by Engman).

	As per claim 8, the combination of Pedalty, Brennan and Engman teaches wherein the graphical elements comprise twelve waveforms respectively corresponding to twelve leads of an electrocardiogram (ECG)(Para[0048], as taught by Engman), the electrical signals comprising the twelve leads(Para[0048], as taught by Engman).

	As per claim 17, the combination of Pedalty, Brennan and Engman teaches further comprising: a rotation sensor comprising a gyroscope or an accelerometer(Para[0039], as taught by Engman), the rotation sensor being configured to detect a rotation of the medical device, wherein determining the selected arrangement is based on the rotation of the medical device(Para[0039][0031] defibrillator to rotate either clockwise about angle A1 or counterclockwise about angle A2, as taught by Engman).

	As per claim 19, the combination of Pedalty, Brennan and Engman teaches wherein the rotation comprises: a first motion of the medical device in a first rotational direction, and a second motion of the medical device in a second rotational direction that is different than the first rotational direction(fig 2A-B, as taught by Engman).
	5.	Claims 5-7 rejected under 35 U.S.C 103 as being unpatentable over Pedalty(US PG Pub 2020/0352462) published on November 12, 2020 in view of Brennan et al. (US PG Pub 2021/0128003) published on May06, 2021 in further view of Engman et al. (US PG Pub 2019/0329053) published on October 31, 2019 in further view of O’Conner (US PG Pub 2022/0072321) published on March 10, 2022.

	As per claim 5, the combination of Pedalty, Brennan and Engman teaches the graphical elements being first graphical elements(fig 7, as taught by Brennan), the touch sensor being a first touch sensor (Para[0069] discloses toggle button and it is obvious to one with ordinary skill in the art that toggle button includes touch sensor, as taught by Brennan), 
the combination of Pedalty, Brennan and Engman dos not teach wherein the button comprises an actuatable mechanism or a second touch sensor overlapping a second graphical element displayed on the display screen.
On the other hand, O’Conner teaches wherein the button comprises an actuatable mechanism or a second touch sensor overlapping a second graphical element displayed on the display screen(fig 7D e.g. marker, as taught by Oconner).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pedalty, Engman and Brennan invention with the teaching of O’Conner because doing so would result in increased efficiency by maximizing the viewing area of the interface.

	As per claim 6, the combination of Pedalty, Brennan, Oconner and Engman teaches wherein causing the display screen to display, based on the display format selection (fig 7-9, as taught by Brennan), the graphical elements in the predetermined positions within the GUI comprises causing the display screen to display a first group of the graphical elements in a first row, to display a second group of the graphical elements in a second row(fig 7-9, as taught by Brennan), and to display a third group of the graphical elements in a third row disposed between the first row and the second row (fig 8F-G, as taught by O’Conner).

	As per claim 7, the combination of Pedalty, Brennan, Oconner and Engman teaches wherein causing the display screen to display, based on the display format selection(Fig 7-9 Para[0069] e.g. 706, 708, 710 corresponds to different format of the data and changes based on selection, as taught by Brennan), the graphical elements in the predetermined positions within the GUI comprises 
causing the display screen to display a first group of the graphical elements in a first column and to display a second group of the graphical elements in a second column(fig 7-12, as taught by O’Conner).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        September 21, 2022